— In an action to recover the principal sum of $280,000 on a personal guarantee, the defendant appeals from so much of an order of the Supreme Court, Nassau County (Murphy, J.), dated November 16, 1987, as denied its cross motion for summary judgment dismissing the complaint.
Ordered that the order is reversed insofar as appealed from, on the law, with costs, the defendant’s cross motion for summary judgment is granted, and the complaint is dismissed.
The defendant, the estate of the deceased guarantor (hereinafter the Estate) was sued upon the personal guarantee of the decedent Joel Schneierson. When the plaintiff moved for summary judgment, the Estate cross-moved for summary judgment, alleging that there was an alteration of the original loan agreement such that the guarantor must be discharged in law. The Supreme Court, Nassau County, denied both motions on the ground that there existed substantial issues of fact. Since pertinent facts were adduced which supported the defense that the terms of the original loan were altered, the Estate’s cross motion was improperly denied.
In accepting interest accruing on an extended term and in return, granting the obligor additional time to pay off the original loan and forbearing from taking any action on the default of the loan for over one year, there was valid consideration to support an agreement which altered the terms of the original loan.
Since there was a valid alteration which changed the loan *327agreement without the guarantor’s consent, by law the guarantor was discharged from his obligations under the guarantee (Congregation Ohavei Shalom v Comyns Bros., 123 AD2d 656), and his Estate is entitled to summary judgment. Mollen, P. J., Kunzeman and Weinstein, JJ., concur.